Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2012/0276401 A1 (“Nakayama”, made of record via IDS).
Considering claims 1 and 2, Nakayama discloses a wiring substrate comprising an co-fired insulating substrate (viz. LTCC) made of a plurality of glass ceramic sheets and a plurality of plated electrodes located on the uppermost glass ceramic layer of the insulating substrate, each of the plated electrodes made of a respective conductor layer and a respective plated metallic layer (Nakayama ¶ 0001-0009 and 0025-0027).  The conductor layer is shown to span a greater lateral dimension than does the respective plated metallic layer deposited thereupon, wherein the portion of the conductor layer having said greater lateral dimension (termed “edge portion” 31 by the reference) extends beyond a periphery of a respective plated metallic layer and is covered by a covering 4 made of a co-fired ceramic; id. ¶ 0026-0034 and Figs. 2-4).  As the portion having greater lateral dimension accounts for the entirety of a peripheral section of the plated electrode, and as there are no additional layers of the plated electrode covering the portion having greater lateral dimension, the limitation that “the width of the thin portion is 20% or more of a width of the peripheral section of the surface electrode is met”.  Furthermore, Nakayama discloses that the lateral dimension of edge portion is 50 to 200 µm, which falls within the range recited in claim 2.  Nakayama thus anticipates claims 1 and 2.
Considering claim 3, it is noted that claim 3 merely requires “a thickness” of the thin portion.  As the thickness of the edge portion tapers to zero, at least a subsection of the edge portion has the claimed thickness.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 103 as obvious over and DE 102013/104739 A1 (referenced below using its machine translation, “DE ‘739”).
Considering claim 1, DE ‘739 is analogous, as it is from the same field of endeavor as that of the instant application (wiring boards).  Figs. 1-3 of DE ‘739 (reproduced infra) would at least render obvious if not anticipate claim 1.  Examiner notes that as the filling material 6, disclosed to be made of a resin and a ceramic, is shown to cover at least a portion of a peripheral section of electrode 3 (e.g. id. Fig. 2) if not completely covering said peripheral section (e.g. id. Fig. 3).  Thus, even were claim 1 to be construed as requiring coverage from a peripheral edge (which it presently does not require), DE ‘739 would at least render obvious claim 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama, as applied to claim 1 above, and further in view of U.S. 2014/0022699 A1 (“Wakaki”, made of record via IDS).
Considering claims 4-6, Nakayama is analogous, as it is from the same field of endeavor as that of the instant application (cofired wiring boards).  Although Nakayama discloses a plated electrode having an electrode that can be co-fired along with the ceramics of the insulating substrate and a plated metallic layer, Nakayama does not disclose an electrode as required by claims 4-6.
However, in the field of circuit boards, a multilayered conductor having the characteristics recited in claims 4-6 is known.  Specifically, Wakaki teaches a multilayered conductor having, in sequence from an insulating material, a first region containing metal powders and a relatively higher proportion of an inorganic oxide, a second region containing metal powders and proportion of an inorganic oxide lower than the corresponding proportion in the first region, and a plating layer, wherein the inorganic oxide may be Al2O3 (Wakaki e.g. abs and ¶ 0036-0038).  Person having ordinary skill in the art has reasonable expectation of success that the teachings of Wakaki may be combined with the wiring board of Nakayama, because the conductor of Nakayama is also one formed from a conductor paste having coated thereupon a metallic plating, wherein the precursor material for forming the conductor may be simultaneously formed with the ceramic insulating base by cofiring.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have formed the conductors in Nakayama using the teachings re: the multilayered conductor of Wakaki, for the various advantages stated in Wakaki (e.g. id. ¶ 0013).
Considering claim 7, the covering ceramic 4 does not cover the plated metallic layer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Patent No. 10,729,009.  Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 8-14 of the ‘009 Patent is respectively narrower in scope compared to each of claims 1-7 of the instant application.  Thus, the former necessarily anticipates the latter.

Concluding Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of JP 2011/176188 A and U.S. 2007/0224400 would anticipate at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781